     Case 2:19-cv-02246-GMN-EJY Document 110 Filed 06/11/21 Page 1 of 1




 1                                     UNITED STATES DISTRICT COURT
 2                                         DISTRICT OF NEVADA
 3                                                   ***
 4     DAVID A. HANO,                                          Case No. 2:19-cv-02246-GMN-EJY
 5                       Plaintiff,
                                                                    AMENDED ORDER
 6             v.                                              Re: DATE AND TIME CHANGE
 7     STATE OF NEVADA, et al.,
 8                       Defendants.
 9

10           This Amended Order relates to the hearing set for Plaintiff’s Motion for Sanctions re Medical
11    Records. ECF No. 107. Because HDSP has limited available space from which Plaintiff may
12    participate in the hearing previously ordered, the Court amends its Order to state a new date and time
13    for the hearing.
14           Accordingly, IT IS HEREBY ORDERED that, Plaintiff’s Motion for Sanctions re Medical
15    Records (ECF No. 107), and the ongoing issue of access to medical care, shall now be heard on
16    July 9, 2021 at 10:30 a.m. before the undersigned U.S. Magistrate Judge. Defense counsel shall
17    appear in person in Courtroom 3D. Plaintiff shall be made available to appear by Zoom for the
18    duration of the hearing.
19

20           Dated this 11th day of June, 2021.
21

22

23
                                                    ELAYNA J. YOUCHAH
24                                                  UNITED STATES MAGISTRATE JUDGE
25

26

27

28
                                                       1
